Title: To John Adams from John Montgomery, 16 February 1790
From: Montgomery, John
To: Adams, John



Sir
Boston 16 February 1790

I have the Honour of remitting your Excellency the Inclosd which I recieved but yesterday and must have remained some time on Cadiz from whence it Came.
If I may Sir, take the liberty of communicating the feelings of a Brother on this business, have to represent that his request for the Commision in question, dus not proceed from any pecuniary Dews, his Circumstances in life  puting him fare above it, but from a delicacy of pride Which he would not Wish to have Mortifyed by any other person Superceeding him in an Office, in Whc he has for Many Years exirted his outmost powers to Serve this Country, I have the Honour to remain / sir / Your Excelly. Obt & Humbl Servt

John Montgomery